DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. Applicant has argued that the cited prior art fail to provide for the new claim limitations, however the new limitations have been addressed in view of the new prior art of Morales et al. and Morris et al..
No further arguments were provided.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation of ”the second denture base made without teeth having a posterior portion with an occlusal wax rim” which is missing proper punctuation and should be written as “the second denture base, made without teeth, having a posterior portion with an occlusal wax rim”.
Claim 1 further has a typo in line 12 which reads “to set onto onto the tray” where the second “onto” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new limitations of “making a base physical model of the try-in tool, the base physical model comprising a first denture base having only molar teeth” and “an occlusal wax rim” however there is no support in the original disclosure for a base with only molar teeth and the specification is silent to any “wax rim” and the drawing fail to show a rim that is clearly made of wax with at best Fig. 22 showing some type of rim, however the specification only states the anterior teeth are set in wax and fails to state the rim of the posterior region is actually wax or any other particular material.
Claim 1 further recites the limitation of “whereby the first denture base is joined in occlusion against the second denture base”, however there is no support in the original disclosure for a first and second base to be “joined”, but only shown as at best contacting in figure 23. 
Any claim depending upon a claim lacking written description also lacks written description.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a method for producing a customized, digitally-designed prosthesis” with steps such as “utilizing” the second data set to create dentures however there is no description of any of these steps that link them to any algorithms, flow charts, or particular steps of data manipulation or processing that would achieve these functions in a digital manner and thus renders the claim “utilizing” unclear and indefinite.
Claim 1 recites the limitation of “a first data set that includes a location of a central teeth, or canine teeth, and of mandibular teeth” which renders the claim unclear as failing to make a distinction as to whether the recited central teeth and canine teeth are part of the maxillary or mandibular teeth, the general recitation of “mandibular teeth” being broad enough to include any tooth that would be part of the teeth of a mandible and thus including central and canine teeth. As it is unclear as to whether the canine and central incisors are to be part of the maxillary or mandible the claim is rendered indefinite. For the purposes of examination any prior art which discloses central incisors and canine teeth on a mandible and/or the maxillary will be deemed at the least to provide for the claim limitation.
Claim 1 further recites the limitation of “whereby the first denture base is joined in occlusion against the second denture base”, however it is unclear if this limitation requires the first and second to be joined in a permanent fashion or joined as in pressed together by the jaws, as the specification fails 
Claim 9 recite the limitation of “determining the incisocervical position of the maxillary central incisor by making a clinical measurement of vertical distance between the incisive papilla and the lip at rest”, however this limitation is supposed to be further modifying the set of rules to create the digital model of the try-in tool, and thus the limitation is rendered indefinite by attempting to link the rules for digital modelling which are inherently to be performed on a computer with the manner in which the data was generated and thus fails to further actually modify the rules. It would appear such a limitation would be required to modify a portion of the first patient interaction that is involved with the acquiring of measurements and data to be input into the rules of the manner of digital locating structures. For the purpose of examination any prior art with provides a measurement of the maxillary central incisor to the lip at rest, also known in the art as a smile line, based off the papilla will be deemed to provide for the claimed limitation.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steingart et al. (US 2012/0179281 A1) in view of Morales et al. (US 2016/0135931 A1) and further in view of Morris et al. (US 4,657,509).
Regarding claims 1, 2,  and 12, Steingart discloses a method for providing customized full dentures in three interactions (tile and abstract, paragraph [0017] lines 3-8), with the steps of obtaining a first data set from full impressions (paragraph [0002] disclosing full or partial dentures, paragraph [0099] lines 1-9, paragraph [0102] lines 1-2 disclosing scanning the impressions thus forming a digital data set) and a measurement of an upper lip of a patient  in a first office visit (paragraph [0009] lines 1-16 disclosing measurements needed and paragraph [0111] lines 1-10 and [0159]-[0160] disclosing all traditional measurements done digitally in the first office visit), the first patient interaction resulting in a first data set that includes locations of the patients existing teeth anterior mandibular teeth including central incisors and canines and upper teeth (paragraph [0169] lines 1-8 disclosing situations where the patient’s may have some teeth which create the voxels for modelling and paragraph [0170] lines 1-16 disclosing those voxels of teeth being used as data sets for modeling and fabricating, Fig. 38 element 2802 scanning of patient’s situation, Fig. 39 showing that the situation includes central teeth, canine 
 using the first data set for designing a digital model of the try-in tool using inputs from the first data set (fig. 38 element 2802-2810 designing a digital denture base and placement digitally of gingival contours using a tooth library to form the digital version of the try-in tool)
Making a physical model of the try-in tool where the making of the physical model includes a first denture base made without any teeth (fig. 38 elements 2810 and 2812 disclosing the base itself is manufactured without any teeth at all attached and thus not having posterior teeth) and a second denture base being made without teeth and a posterior portion (paragraph [0189] lines 3-5, 16-18 disclosing the same process for upper and lower bases as for only a single base), 
Making artificial teeth for the digital model of the try-in tool (paragraph [0170] lines 10-16 disclosing the fabrication of teeth from the 3D voxels obtained from data of the teeth) the artificial teeth including the central incisor teeth, the lateral incisor teeth, and the canine teeth (Fig. 29 and 20 showing the fabricated artificial teeth for upper and/or lower try-in models including the recited teeth, it should be noted that any particular selection of teeth for a try-in or final prosthesis would depend entirely on a particular singular patient situation and as such the selection of the teeth to be fabricated would so depend upon the particular patient, paragraph [0189] lines 3-5, 16-18 disclosing the same process for upper and lower bases as for only a single base) including making a first set of artificial teeth and setting the teeth on the first denture base in a wax (paragraph [0039] lines 3-7) and making a second set of 
Such steps occurring after the first visit and before the second visit (fig. 38 elements 2802-2814,  disclosing a denture base made before the second visit for the try-in, paragraph [0029] lines 1-3, 16-21 disclosing both virtual and physical base plates),
 a second patient interaction resulting in second data set for sizing and adjusting the first and second set of artificial teeth in denture bases during the second visit (paragraph [0110] disclosing scanning of the try-in after adjustment, paragraph [0189] lines 3-5, 16-18 disclosing the same process for upper and lower bases as for only a single base), 
 and utilizing the second data set to create a final digital denture and deliver finished dentures to seat in the patient mouth during a third visit (Paragraph [0017] lines 8 disclosing only 3 visits, Fig. 38 elements 2816 and 2818 disclosing a try in visit and then the delivery, thus being three visits, claim 50 lines 35-36 final fitting to patient).
Steingart discloses method steps substantially identical to the instant application as discussed above but fails to explicitly disclose where the particular patient situation has both central teeth, canine teeth, and mandibular teeth to result in the first data set teeth to so include such teeth nor that the first try-in tool to fit the particular patient situation would require that it receive central incisors, lateral, incisors and canine teeth to restore the patient, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for such patient teeth situations to exist and thus for such the selection of any particular teeth for the method step to have been depended upon any particular patient’s teeth present or absent in their anatomy, and furthermore for the bite impressions and artificial teeth placed in the try-in tool of Steingart to have obviously included any combination of central teeth, lateral teeth,  canine teeth, bicuspids, and/or mandibular teeth (paragraph [0002] disclosing designing and manufacturing full or partial dentures, thus including 
Steingart discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the base physical model includes a first base with only molar teeth.
However, Morales discloses a method of making dentures from digital models (title and abstract) including a step of making a base physical model of a try-in tool having only molar teeth (Fig. 14 elements 141/141’, paragraph [0097] lines 1-11 disclosing all anterior teeth have been removed), and the placement of made first artificial teeth on the first denture base including all the anterior teeth types, thus incisors, lateral incisors and canines (paragraph [0099] all disclosing the opening in the anterior region is filled with a formable material and that holds manufactured artificial teeth in place, paragraph [0104] lines 1-4 disclosing the formable material being wax).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first base physical model having only posterior teeth and then making and adding a first set of anterior teeth to the first physical model securing by wax  as taught by Morales into the method of forming the base physical try-in model as taught by Steingart for the purpose of providing a try in that allows for allowing actual denture teeth to be placed in the try-in denture while maintaining the desired bite relationship as taught by Morales (paragraph [0097] lines 13-18). 
 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the second denture base is made with a posterior portion with an occlusal was rim whereby the first denture base is joined in occlusion against the second denture base by an occlusal plane at least partially defined by the molar teeth against the occlusal wax rim.
However, Morris discloses a method of forming denture (title and abstract) with the provision of a first and second try in bases (Fig. 1 first base element 10UP, Fig. 3 element 10L) where the second base is formed without teeth and then has central and lateral incisors and canines added (Column 4 lines 3-5 disclosing the teeth can be made of a different material than the base and thus are added to the base, Fig. 3 element 10L having no posterior teeth and further being provided with an occlusal wax rim to which the first denture base is joined in occlusion against the second denture base by an occlusal plane at least partially defined by the molar teeth against the occlusal wax rim (Fig. 11 upper element 12 is joined in occlusion to lower base 10L by the molar teeth 16 occluding against the occlusal wax rim element 28).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second base having only central, lateral, and canines with a posterior wax rim to which the first base would be joined in occlusion to at least partially define the occlusal plane as taught by Morris into the method of forming the base physical try-in model as taught by Steingart/Morales for the purpose of further allowing for the denture that is made in less visits to be truly customized as taught by Morris (column 2 lines 24-41). 
Regarding claim 4, Steingart further discloses the second patient interaction includes the step of determining occlusal vertical dimension and recording a centric relation (paragraph [0109] lines 1-5 disclosing adjusting horizontal plane which is the vertical occlusal line and the pitch, way, roll, which is the centric relation).

Regarding claim 14, Steingart further discloses where the first and second set of artificial teeth have a façade and lingual side, the façade being an accurate representation of digital teeth in the first digital denture and the lingual sides having less than fully bodies of the teeth (Fig.22-24 showing the duplicated dentures having less than full anatomical profiles behind the facial side as they have no full root structures which still lacks the “full anatomical profiles” behind the facial side as lacking the portions of roots that would be “behind the facial side” is provided by the lack of any root, paragraph [0189] lines 3-5, 16-18 disclosing the same process for upper and lower bases as for only a single base).
Regarding claim 15, Steingart further discloses the adjusting positioning of artificial teeth on the first denture base by the teeth set in a moldable material (paragraph [0037] lines 1-5 disclosing the teeth set in wax).
Regarding claim step 16, Steingart further discloses where the step of acquiring the patient intra-oral anatomy in from a digital image of an impression of a patient’s intra-oral anatomy (paragraph [0032] disclosing “from a scan of a dental stone, dental impression”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steingart et al. (US 2012/0179281 A1) in view of Morales et al. (US 2016/01359361 A1) in view of Morris et al. (US 4,657,509) and further in view of Thompson et al. (US 2013/0209962A1), herein Thompson’962.
Steingart/Morales/Morris discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first step includes scanning of a patient’s pre-existing denture.
However, Thompson’962 discloses a method for producing custom digitally designed prosthesis with three steps comprising with at least a first patient interaction that results in a first data set (Fig. 1 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scanning of a patient’s pre-existing dentures as taught by Thompson’962 into the first step of interaction as taught by Steingart/Morales/Morris for the purpose of providing the new dentures to be based off a patient’s old dentures if the patient was satisfied with their existing dentures and to maintain neuromuscular control as taught by Thompson’962 (paragraph [0002] and [0003] all). 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steingart et al. (US 2012/0179281 A1) in view of Morales et al. (US 2016/01359361 A1) in view of Morris et al. (US 4,657,509) and further in view of in view of Cha et al. (US 2008/0124681 A1).
Regarding claims 7, 8, and 9, Steingart/Morales/Morris discloses methods substantially identical to the instant application as discussed above, and further discloses digitally designing a model of a try in tool by using/establishing an anterior-posterior plane for the creation of the prosthesis using anatomical landmarks ( Fig. 35b element 2512 is a midline based of the patient anatomy, Fig. 18 and Fig. 19a showing the midline acting as a plane as element 1540 that intersect with the occlusal plan) , further regarding claim 9, Steingart discloses where the lip at rest is measure in relation to the lower jaw central gum to provide clinical measure of a smile line (paragraph [0166] lines 3-5), but fails to explicitly disclose where the anatomical landmarks used to create that plane are the center of the incisive papilla and a posterior border of the incisive papilla, as required by claim 7, 8, and 9, nor where the mediolateral plane is identified from the intersection of that anteroposterior plane with a center of the incisive papilla as further required by claim 9.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sagittal plane being an anterior-posterior plane formed used the locations of the center of the incisive papilla, the posterior border of the incisive papilla, and a center of the palate and/or the medio-lateral plane identified from the intersection of that anteroposterior plane with a center of the incisive papilla as taught by Cha into the reference coordinates for the digital modelling method as taught by Steingart/Morales/Morris for the purpose of forming reference planes from anatomy that does not change over time or on the variable position of teeth as taught by Cha (paragraph [0040] lines 4-20 disclosing it is a stable superposition area).
Further regarding claim 9, Steingart further discloses the utilizing of the first data set to for the first dental prosthesis may comprises a set of rules for positioning teeth on the try-in tool/denture (paragraph [0116] lines 1-13, disclosing using “predefined rules” for the placement of teeth for optimized occlusion), with steps such as determining the inciso-cervical position of central lateral maxillary incisors by a clinical measurement of the vertical distance between the incisive papilla and the lip at rest (Fig. 21 showing the central incisors placed by the rules of the software marco having a inciso-cervical position, paragraph [0189] lines 13-16 disclosing the position of the teeth with an occlusal curve 
Regarding claim 10, Steingart further discloses the position of teeth utilizing the orientation of anterior teeth to a line connecting the pterygomaxillary notches/hamular notch, the retro-molar pads and jaw ridges(paragraph [0123] lines 14-18, [0127] all) and various positional relationships of the occlusal plane to a plane between the incisal edge of the maxillary central incisors and the pterygomaxillary notches/hamular notches (Fig. 18 and 19a showing the anatomical positions in relation to the occlusal plane and midlines), however Steingart fails to explicitly disclose the desired arbitrary anatomical relational positions as recited in claim 10, however the instant disclosure does not describe these particular settings of these anatomical parameters as contributing any unexpected results to the appliance or method. As such these parameters are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, further Steingart discloses the issue of adjusting parameters of the teeth and occlusal plane relations throughout to provide an optimized occlusion, and further a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
Regarding claim 11, Steingart further discloses where the step of utilizing the data set may be created on a computer software program on a computer system (paragraph [0114] lines 1-6, paragraph [0139] all).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        07/30/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772